                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

ANTHONY GANUS                                                                 PLAINTIFF

v.                          CASE NO. 3:19-CV-00027 BSM

GREENE COUNTY, ARKANSAS                                                     DEFENDANT

                                         ORDER

       Pursuant to Anthony Ganus’s notice of acceptance of defendant Greene County,

Arkansas’s offer of judgment [Doc. No. 8], the clerk is directed to enter judgment for Ganus

and against Greene County in the amount of $2,500. See Fed. R. Civ. P. 68.

       IT IS SO ORDERED this 11th day of July 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
